ON MOTION FOR REHEARING.
GRAVES, Judge.
For the first time in any court appellant raises the question which he claims to be fundamental, namely, that the complaint and information herein were presented in, and relate to, the County Court at Law No. 1 of Tarrant County, but same were filed in and this cause was tried in the newly created Criminal District Court No. 2 of such county. In the complaint herein, there is not found the name of any court although same appears to have been filed in such Criminal District Court No. 2 on May 7, 1948. In the information, it is shown that the District Attorney presented same in County Court at Law No. 1; however, it bears the file mark of May 7, 1948, in Criminal District Court No. 2.
We find in the Acts of the 50th Legislature, page 636, Chapter 337, an act creating an additional criminal district court for Tarrant County, such act being passed June 4, 1947, and taking effect 90 days after June 6, 1947. This act abolished County Court at Law No. 1 of Tarrant County and created Criminal District Court No. 2 thereof, giving such court criminal jurisdiction over felonies and misdemeanors; also power to transfer such causes from one district court to another district court in such county; giving concurrent jurisdiction to the County Court at Law No. 2; and also giving the new court jurisdiction of misdemeanor cases on file in said county court at law on appeal from the lower courts.
We think the fact that the statement in the information that same was presented in County Court at Law No. 1 was but an error that could have been corrected, and that the immediate and only filing of same in Criminal District Court No. 2 evi*174denced fact that same was but a clerical error and was but a matter of form and not of substance, the record showing also a trial in Criminal District Court No. 2, and no mention made of such error and no effort made to correct the same. We do not think such evident failure to correctly state the court in which same was presented would become a fundamental error causing a reversal thereof.
Therefore, the motion will be overruled.